Citation Nr: 1758274	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1998 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for right knee strain and awarded a noncompensable rating, effective July 26, 2006.

By way of a June 2008 rating decision, the rating for the Veteran's right knee disability was increased to 10 percent over the entire appeal period. 

The Veteran requested a Board hearing before a Veterans Law Judge in her June 2008 substantive appeal, but withdrew her request in October 2012 correspondence. 

In November 2012, December 2015, September 2016, and April 2017, the Board remanded this case for further development.  

The issue of entitlement to higher or separate ratings for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to surgery on June 16, 2009, the Veteran's right knee disability was manifested by severe pain, episodes of locking, objective evidence of effusion, as well as significant patellofemoral DJD, patellar maltracking, and excess lateral pressure syndrome.




CONCLUSION OF LAW

For the period from July 26, 2006, to June 16, 2009, the criteria for a 20 percent rating for right knee chondromalacia patella are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

After a careful review of the evidence of record, the Board finds that, affording the Veteran the benefit of the doubt, from the effective date of service connection until a lateral release surgery on June 16, 2009, the Veteran's right knee disability warrants a 20 percent initial disability rating under DC 5258.  38 C.F.R. §§ 4.7, 4.71a.

In this regard, service treatment records show that the Veteran's right knee disability was manifested by pain and episodes of locking.  See, e.g., December 12, 2005, Service Treatment Record.  In a July 2009 statement, the Veteran competently reported that, post service, she continued to experience sharp pain, locking, and swelling of the right knee.  Additionally, effusion was objectively demonstrated on an April 2009 MRI of the right knee, which showed minimal effusion and small fluid collection in the retropatellar bursa at the tibial insertion of the patellar tendon associated with a small amount of peritendinous edema.  Indeed, contrary to a September 2008 VA examiner's finding of "minimal incipient DJD" of the right knee apparently based on a December 2006 x-ray, the April 2009 MRI was interpreted as showing "significant patellofemoral DJD," and an area of exposed bone suggestive of excess lateral pressure syndrome.  The possibility of a cartilage implant was discussed.  Also significant is a March 2009 private treatment noting the Veteran to have patellar maltracking and diagnosed excess lateral pressure syndrome, as well as possible medial meniscal tear.  Interestingly, though not shown on imaging, prior to her surgery in June 2009, the Veteran was frequently thought to have or noted to have symptoms entirely consistent with a meniscal tear.

Thus, the Board finds that, for the period from July 26, 2006, to June 16, 2009, on which day she underwent a lateral release surgery (and after which her symptoms changed), the Veteran's right knee disability picture more nearly approximated dislocated frequent episodes of "locking," pain, and effusion into the joint, to warrant a higher rated under Diagnostic Code 5258.  Affording the Veteran the benefit of the doubt, the Board finds that for the period from July 26, 2006, to June 16, 2009, a higher 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

The issue of entitlement to higher or separate ratings is discussed in the Remand portion below.

ORDER

For the period from July 26, 2006, to June 16, 2009, a 20 percent rating for right knee chondromalacia patella is granted.  


REMAND

The Board sincerely regrets the additional delay caused by yet another remand of this longstanding increased rating claim.  Nevertheless, such remand is necessary in order to comply with the Board's prior remand directives.

In this regard, in its prior April 2017 remand, the Board requested that the Veteran be afforded a new examination for her right knee disability and that a VA examiner, in pertinent part, provide an opinion as to the range of motion throughout the appeal period (since July 2006) of both knees in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  However, while an examination was provided in April 2017, the examiner did not provide the requested opinion, or otherwise indicate that one could not be provided.  Thus, remand for an addendum is necessary before adjudicating entitlement to higher ratings for any period since the effective date of service connection.  Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance); Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2017 VA examiner, if available, or to another qualified examiner, for an addendum opinion.  The entire claims file must be reviewed by the examiner.  If a new examination is deemed necessary, one should be scheduled.

Following a review of the claims file, the examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2006) of both knees in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. Then, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


